Detailed Action:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims:
Claims 1,2, 5, 7, 9, 10, 13, 15, and 17-20  are amended.
Claims 1-20 are pending.

Response to Remarks:
Regarding 101:
The Applicant argues that the claim amendments overcome the 101 rejection, because (essentially) they disclose the usage of a processor to access computer memory indicative of application usage.  Thus, the Applicant asserts that the claims are not directed to the abstract idea of a mental process. The Examiner is not persuaded.
 
The inclusion of a usage of processor, even to access computer memory indicative of application usage, would be question of part II. For part I, the Examiner would need to examine if the claims are directed towards an abstract idea under the 2019 guidelines.  Here, as shown in detail below, the Examiner has found the claims directed towards an abstract idea. Specifically the abstract idea of a mental process. A mental process as disclosed by MPEP 2106.06 describe an abstract idea as something that can be done with the human mind. Here, the limitations, although not all can be done with the human mind, have recite an inventive concept that taken as a whole recite a mental process. As a whole the limitations recite something to the effect and ability of a person to be able to match driver to jobs.  The elements as pointed out by the Applicant that cannot be performed by the human mind, i.e. storage and processor, are generically recited and in such a way to be performed generically. 

Regarding the argument that the claims recite significantly more the claims (singularly or as a whole) here are simply not directed to a particular machine. Unlike the Applicant’s assertion, the claims (singularly or as a whole) are directed towards generic computing devices. The computing devices disclosed by the claims are found in almost every computing device, therefore, they are not “a particular machine.” Almost all computing devices today require a processor, database, or computer-readable instructions to perform their intended functions. Moreover, the Applicant’s Specification on paragraphs 14-18 disclose the components as being, “…the processor subsystem 

Regarding 103:
The Applicant argues that the claim amendments are not disclosed by the primary or secondary references.  However, upon further search and examination, the Examiner maintains that the amendments are taught by either the primary or secondary as disclosed/examined/clarified below.

Claim Rejections - 35 USC § 101:
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1, 9, and 17 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I.  2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent claims 1, 9, and 17 when “taken as a whole” recite the abstract idea of a mental process. Specifically, the claims are matching drivers to orders.  

The independent claim 1, and similar claims 9 and 17 recite, “…receive a plurality of driver profiles, wherein each of the driver profiles includes at least one driver provided parameter; receive a first order including at least one order parameter; And at least one system-derived statistic, the at the least driver provided parameter including one of a driver time-slot preference, a driver source preference or a driver delivery area preference,  the at least one system-derived statistic including one of a driver completion rate, a driver delivery time or a driver engagement;  calculate a driver score for each of the plurality of driver profiles for the first order, wherein the driver score is calculated based on the at least one driver provided parameter, the at least one system-derived statistic, and the at least one order parameter; rank each driver profile based on the calculated driver score;  transmit a first delivery assignment request to a system associated with a first-ranked driver profile; receive a response to the first delivery assignment request” are limitations directed towards a mental process.

Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 9, and 17 are directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the claims are directed to a mental process, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

PART I.  2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea of, “...computing device…communications interface…memory storing executable instructions…processors…database…non-transitory computer readable medium having instructions…processor…user device…”

Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing 

As a result, Examiner asserts that the dependent claims are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

PART II.  DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNTS TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: “...computing device…communications interface…memory storing executable instructions…processors…database…non-transitory computer readable medium having instructions…processor…user device…”Examiner asserts that these do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. (See, MPEP 2106.05 (f))

This is evidenced by the Applicant’s Specification paragraph 15 disclosing implementing the software on a graphical user interface using generic implementing software in a routine and conventional manner. Furthermore, they do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

The dependent claims of do not independently overcome 101, and are therefore, rejected based on their dependency of claims 1, 9, and 17. The dependent claims alone or in combination recite similar elements which have already been found to be non-patent eligible. Furthermore, they do 
Thus, all the claims are rejected under 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US Pub. No. 2019/0325374) (hereinafter, Pan) in view of Potratz (US Pub. No. 2017/0193450) (hereinafter, Potratz).

As per claim 1,
Pan teaches, 
A system, comprising:
(Paragraph 1)

A first computing device of a first entity, the first computing device including:
A communications interface configured to communicate with a computing device of each of a plurality of users, 
(paragraph 36, noting “… The user device interface 130 manages communications between the system 100 and the user device 160. The driver device interface 140 manages communications between the system 100 and the driver device 162…”)

and a plurality of computing systems, each of the plurality of computing systems including a computing device of each of a plurality of drivers; 
(paragraph 15 read in it’s entirety)

A database, storing a plurality of driver profiles of one or more of the plurality of drivers based on communications with one or more of the plurality of computing systems, and each driver profile of the plurality of driver profiles including availability data; 
(Paragraph 4, noting “…and determining which of the plurality of drivers are available to accept a job request, wherein the plurality of driver candidates is a subset of the plurality of drivers…”; see also, paragraph 16, noting, “…may cause the computing system to identify the plurality of driver candidates by receiving driver activity data in real time for each of a plurality of drivers; monitor the activity data for each of the plurality of drivers; and determine which of the plurality of drivers are available to accept the job request, wherein the plurality of driver candidates is a subset of the plurality of drivers…”)

Memory storing executable instructions; 

One or more processors communicatively coupled to the database, the communications interface, and the memory, the one or more processors configured to execute the instructions; 
(Paragraph 15)

Based on the availability data of the plurality of driver profiles, receive a set of driver profiles, each driver profile of the set of driver profiles includes;
(Paragraph 49)
Availability data indicating the corresponding driver is available,
(Paragraph 38, noting “…the system 100 may be implemented to monitor the activity data for each of the plurality of drivers and determine which of the plurality of drivers is available to accept a job request…”)

Pan does not explicitly teach, however, Potratz does teach, 
at least one driver provided parameter including one of a driver time-slot preference, a driver source preference or a driver delivery area preference, the driver source preference including one or more source locations of the first entity, and the driver delivery area preference including a predetermined radii around the one or more source locations,
(Paragraph 67, noting “…The truck driver may provide values to the one or more attributes of the profile. The professional attributes for the truck driver may include schedule, location, benefits and other preferences of the truck driver…” Examiner noting: “schedule” functioning as driver time slot preference) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Potratz within the invention of Pan with the motivation of providing the best suitable match of job seekers with job providers. (See, Potratz paragraph 5)

Pan teaches,
And at least one system-derived statistic…the at least one system-derived statistic including one of a driver completion rate, a driver delivery time or a driver engagement score; 


Receive, from a computing device of a first user of the plurality of users, a first order including at least one order parameter; 
(Paragraphs 5 & 6, the “service request” functioning as the “first order” and the various location information, such as, the “user location data” functioning as the “at least one order parameter”) 

Calculate, a driver score for each of the plurality of driver profiles for the first order,
(paragraph 5, noting “the step of identifying the plurality of driver candidates may include: receiving driver activity data in real time for each of a plurality of drivers; monitoring the activity data for each of the plurality of drivers; and determining which of the plurality of drivers are available to accept a job request, wherein the plurality of driver candidates is a subset of the plurality of drivers.”)

 Based on the at least…the at least one system-derived statistic, and the at least one order parameter;
(Paragraphs 3 and 6 read in light of each other, noting on paragraph 3, “…wherein each of the plurality of driver candidates has driver data; for each of the plurality of driver candidates, generating a score based on the driver data…” Examiner noting: system derived statistic (see above for further details); further noting on paragraph 6, “…and the driver data includes driver location data identifying the geographic position of the driver, and wherein the method further 

Pan does not explicitly teach, however, Potratz does teach,
… One driver provided parameter…
(Paragraph 67, noting “…The truck driver may provide values to the one or more attributes of the profile. The professional attributes for the truck driver may include schedule, location, benefits and other preferences of the truck driver…” Examiner noting: “schedule” preferences functioning as driver time slot preference) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Potratz within the invention of Pan with the motivation of providing the best suitable match of job seekers with job providers. (See, Potratz paragraph 5)

Rank each driver profile based on the driver score; 
(Paragraph 5, noting “determining a ranking of the plurality of driver candidates based in part on the score of each of the plurality of drivers ;”)

Transmit a first delivery assignment request to a computing device of a first driver of the plurality of drivers, the first driver being associated with a first-ranked driver profile of the set of driver profiles;
and determine which of the plurality of drivers are available to accept the job request…and assigning each of the plurality of driver candidates to one of the plurality of groups based on the ranking…”)

Receive, from the computing device of the first driver, a response to the first delivery assignment request
(paragraph 55, noting “Accepting drivers 912 are indicated by a round "check" image, and unresponsive drivers 914 are indicated by a square "x" image.”)

Based on the response of the first delivery assignment request, update the first-ranked driver profile of the plurality of driver profiles stored in the database.
(Paragraph 47, teaching by suggesting updating the profile, since the prior art discloses last time information, i.e. last time a job was accepted/decline, by saving the information, the prior art is suggesting the prior art inventions updates itself.)


As per claim 2,
Pan teaches, 
The system of claim 1, wherein execution of the instructions, by the one or more processors, further causes the one or more processors to: 
Receive a rejection response to the first delivery assignment request;


Transmit a second delivery assignment request to one of the plurality of computing systems associated with a next-ranked driver profile; and
(see, Fig. 2 noting elements 212, 214, 216; see also, paragraph 45, noting “At step 212, if no job acceptance is received by the system 100 from at least one drivers in the one of the plurality of candidate groups, the system 100 determines if there is another candidate group that has yet to receive the job request (214).”)

Receive a response to the second delivery assignment request.
(paragraph 45, noting “If there is another candidate group that has yet to receive the job request, the system 100 sends the job request to the another candidate group (216). System 100 may iteratively send the job request to the all of the available candidate groups until a job acceptance is received from a driver, or until there are no remaining candidate groups.”)

As per claim 3,
Pan teaches, 
The system of claim 2, wherein the rejection response comprises one of a driver rejection or expiration of a predetermined time period


As per claim 6,
Pan teaches,
The system of claim 1, wherein calculating the driver score is further based on at least one driver parameter selected from a group consisting of: proximity information, and assigned order information.
(Paragraph 6, noting “generating a proximity score based on the user location data and the driver location data, wherein the score is generated based in part on the proximity score. By generating the proximity score, the system would be able to take into consideration the proximity between the driver candidates and the user when generating the driver score.”)

As per claim 7,
Pan teaches, 
The system of claim 1, wherein execution of the set of instructions by the one or more processors, further causes the one or more processors to: 

Receive a second order including at least one second order parameter;
((paragraph 55, noting “that each group will include accepting drivers 912 that accept the job request and unresponsive drivers 914 that either reject the job request or do not respond to the job request.”)

Calculate a second driver score for each of the plurality of driver profiles for the second order;
(paragraph 39 and 42, noting on 42, “For each of the plurality of driver candidates, the system 100 generates a score, or driver score, based on the driver data (206), and groups the plurality of driver candidates into a plurality of candidate groups based in part on the score of each of the plurality of driver candidates (208).”)

Re-Rank each driver profile based on the calculated second driver score for the second order;
(Paragraph 43, noting “and assigning each of the plurality of driver candidates to one of the plurality of groups based on the ranking. The system 100 may rank the plurality of drivers before grouping the plurality of driver candidates into the plurality of candidate groups. The system 100 may rank the plurality of driver candidates according to a descending order where a driver with the highest score is at the top of the ranking and a driver with the lowest score is at the bottom of the ranking. Alternatively, the system 100 may rank the plurality of driver candidates)

Transmit a second delivery assignment request to one of the plurality of computing systems associated with a first re-ranked driver profile for the second order and receive a second response to the second delivery assignment request.
(paragraph 45, noting “If there is another candidate group that has yet to receive the job request, the system 100 sends the job request to the another candidate group (216). System 100 may iteratively send the job request to the all of the available candidate groups until a job acceptance is received from a driver, or until there are no remaining candidate groups.”)


Pan teaches, 
The system of claim 1, wherein execution of the set of instructions by the one or more processors, further causes the one or more processors to recalculate the driver score for each of the plurality of driver profiles based on one or more updated driver provided parameters.
(paragraphs 19 and 20, noting on paragraph 20 “to determine a ranking of the plurality of driver candidates by adding a starvation weight to one or more of the plurality of driver candidate, wherein the starvation weight is based in part of the starvation score, and the starvation weight increases the ranking of the one or more plurality of driver candidates.”)

Claims 9-11, 14-18, and 20 disclose similar limitations to claims 1-8 above. However, claims 9-11, 14-18, and 20 are in the form of a non-transitory computer readable medium and method claims. Pan discloses their invention in both forms (see claims). Therefore, claims 9-11, 14-18, and 20 are rejected under similar rationale. 



As per claim 4,
Pan does not teach, however, Potratz does teach, 
The system of claim 1, wherein the driver score is calculated using a predetermined weighted regression analysis
(Paragraphs 59 and 60 discussing attribute value scoring that takes into consideration most to least important attribute score with set unit score of zero to one).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Potratz within the invention of Pan with the motivation of providing the best suitable match of job seekers with job providers. (See, Potratz paragraph 5)

As per claims 12, claim 12 discloses similar limitations to claim 4 above. However, claim 12 is in the form of a non-transitory computer readable medium.  Pan discloses their invention in such a form (see claims). Therefore, claim 12 is rejected under similar rationale. 
s 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 1, 9, and 17 above, and further in view of Rhine (US Pub. No. 2006/0195845) (hereinafter, Rhine).

As per claim 5,
Pan teaches, 
The system of claim 1, wherein, execution of the instructions by the one or more processors, further causes the one or more processors to: 

prior to calculating a driver score for each of the plurality of driver profiles, the computing device is configured to:
Assign each of the plurality of driver profiles to one of a plurality of groups, 
(paragraph 39, noting “Based on the scores of the plurality of driver candidates, the group generating component 156 may subdivide the plurality of driver candidates into a plurality of candidate groups and assign each of the plurality of driver candidates to one of the plurality of candidate groups.”)

Wherein the driver score for each of the plurality of driver profiles is group-specific, 
(paragraph 39 and 42, noting on 42, “For each of the plurality of driver candidates, the system 100 generates a score, or driver score, based on the driver data (206), and groups the plurality of driver candidates into a plurality of candidate groups based in part on the score of each of the plurality of driver candidates (208).”)


(Paragraph 43, noting “determining a number of candidate groups; and assigning each of the plurality of driver candidates to one of the plurality of groups based on the ranking. The system 100 may rank the plurality of drivers before grouping the plurality of driver candidates into the plurality of candidate groups.”)

Pan does not teach, however, Rhine teaches, 
Receive a distribution percentage configured to assign a predetermined percentage of orders received by the one or more processors to each of the plurality of groups; 
(Paragraph 22, 32, and 33 noting on paragraph 22, “In some embodiments, a lowest priority or default group is defined that receives all of the ticks that are not explicitly assigned to other groups. For example, suppose a computer system supports six jobs (A, B, C, D, and E) and has two processors (200 total shares are available). Job A is assigned to a "high" priority group and receives 80 shares. Job B is assigned to a "medium" priority group and receives 45 shares. Jobs C, D, and We are assigned to the default group and the default group is assigned the remaining 75 shares with each group receiving approximately 25 shares on average.”)

And select a first group from the plurality of groups based on the distribution percentage, 
(Paragraph 37, noting “the jobs in each group are scheduled according to the selected distribution and using the respective job scheduling parameters. Specifically, for each group, the jobs of the group are ordered by their respective job scheduling parameters. The list of CPUs for the group as defined by the distribution are ordered by "desirability.” Examiner noting: the key words of “scheduled” “ordered” are functioning as having been “select”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Rhine within the invention of Pan with the motivation of efficiently scheduling access to computer resources.

Pan teaches,
 
Wherein the first-ranked driver profile is selected from the first group.
(Paragraph 43, noting “The system 100 may rank the plurality of drivers before grouping the plurality of driver candidates into the plurality of candidate groups. The system 100 may rank the plurality of driver candidates according to a descending order where a driver with the highest score is at the top of the ranking and a driver with the lowest score is at the bottom of the ranking. Alternatively, the system 100 may rank the plurality of driver candidates according to any desired criteria. Upon ranking the plurality of driver candidates, the system 100 may group the plurality of driver candidates and iteratively transmit the job request to the plurality of candidate groups.”)

Claims 13 and 19 disclose similar limitations to claim 5 above. However, claims 13 and 19 are in the form of a non-transitory computer readable medium and method claims. Pan discloses their invention in both forms (see claims). Therefore, claims 13 and 19 are rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Wu can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZAHRA . ELKASSABGI
Examiner
Art Unit 3623